Dear Mr. Hawkland:
We are in receipt of your request for an Attorney General's Opinion concerning the interpretation of LA R.S. 18:463 (A)(1)(b). This Election Code statute addresses the formalities a candidate shall follow in designating a name that is to appear on a ballot in an election.  Specifically, you ask whether a female candidate may designate her husband's name in conjunction with the title "Mrs." in addition to her given name.  For example, the candidate's name would potentially appear on the ballot as: Jane "Mrs. John" Doe.
Your request continues to state that the reason the candidate wishes to include her husband's name is that she may be running against another candidate with the same last name, and the candidate in question wants to be sure voters are aware as to which candidate is "John's" wife.
LA R.S. 18:463 (A)(1)(b) states in pertinent part:
    The candidate may designate his given, first, and middle name, the initials of his given, first, and middle name, a nickname, or any combination thereof as the form in which his name shall be printed on the ballot, but he shall not designate a title, designation, or deceptive name, nor shall he designate an occupational or professional description or abbreviation.
According to LA R.S. 18:463 (A)(1)(b), it is our opinion that only given names and nicknames are allowed to be included on election ballots.  Therefore, under the circumstances presented in your request letter, it would appear that the name "Mrs. John" does not fall within the allowable name designations. The name "Mrs. John" can be viewed as deceptive under certain circumstances inasmuch as the candidate is using the name of her husband in order to identify herself.
The only possible exception to using a name such as "Mrs. John" in conjunction with her given name would be if "Mrs. John" is the candidate's actual nickname.  From the contents of your request letter, it would appear that using the designation "Mrs. John" would not satisfy either exception.
In Wilty v. Jefferson Parish Democratic Executive Committee,245 La. 145, 157 So. 2d 718, the Louisiana Supreme Court ruled on a case with similar circumstances.  In Wilty, a wife was seeking a nomination under her husband's name with the addition of "Mrs." The court held that she could not use this name. She was "required to use her Christian name, family surname, and husband's surname with prefix `Mrs.'"  Therefore, for example, if Jane Doe's maiden name were Smith, her name may appear on the ballot as `Mrs. Jane Smith Doe.'
It is the conclusion of this office that if the name designation in this instance is not a nickname the use of such is prohibited by LA R.S. 18:463 (A)(1)(b).
We hope this opinion addresses all of your concerns.  If we can be of further assistance, please advise.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ ANDREW D. BENTON Assistant Attorney General